Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

                                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice
  September 11, 2020
                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  161557                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
  In re A. SMITH, JR., Minor.                                      SC: 161557                                          Justices
                                                                   COA: 351233
                                                                   Huron CC Family Division:
                                                                   17-004605-NA

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 23, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 11, 2020
           s0909
                                                                              Clerk